DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.

			Response to Amendment/Arguments
Examiner notes Applicant’s arguments were persuasive specifically regarding remarks of 1/11/22.  On page 6 of remarks, Applicant argued Takeuchi's holder 40 cannot correspond to the recited sample extraction tool because the holder 40 is never attached to an upper end of a container. Moreover, the holder 40 does not have the recited through hole and opening provided at an upper surface, in which the opening cuts the tip portion of the micro sampling chip, and the through hole cuts the extraction portion.

Allowable Subject Matter
Claims 1 and 2 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the chip tip accommodating portion has a space and an opening provided above the space, the sample extraction tool is attached to an upper portion of the container such that the through hole is disposed on an open upper surface of the container and leads to the inner space of the container, the through hole and the opening are provided at an upper surface of the sample extraction tool, and the sample extraction tool is configured so that the space of the chip tip accommodating portion is disposed outside of the inner space of the container, 2the tip portion of the micro sampling chip fits into the opening and is accommodated in the space, the opening cuts the tip portion from the other portion of the micro sampling chip by bending the micro sampling chip while the tip portion is fit into the opening, and the tip portion that has been cut from the other portions of the micro sampling chip is held in the space, and after the tip portion that has been cut from the other portions of the micro sampling chip, the extraction portion of the micro sampling chip is inserted to the through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798